 


109 HR 350 IH: To amend the Internal Revenue Code of 1986 to allow certain individuals who have attained age 50 and who are unemployed to receive distributions from qualified retirement plans without incurring a 10 percent additional tax.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 350 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow certain individuals who have attained age 50 and who are unemployed to receive distributions from qualified retirement plans without incurring a 10 percent additional tax. 
 
 
1.No additional tax on distributions from qualified retirement plans to certain individuals who have attained age 50 and who are unemployed 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not to apply to certain distributions) is amended by adding at the end the following new subparagraph: 
 
(G)Distributions to certain individuals who have attained age 50 and who are unemployed 
(i)In generalDistributions to an individual after separation from employment if— 
(I)as of the date of such distribution, such individual has attained age 50, 
(II)such individual has received unemployment compensation for 12 consecutive weeks under any Federal or State unemployment compensation law by reason of such separation, and 
(III)such distribution is made during any taxable year during which such unemployment compensation is paid or any succeeding taxable year. 
(ii)Reemployment and self-employmentRules similar to the rules of clauses (ii) and (iii) of subparagraph (D) shall apply for purposes of this subparagraph.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to distributions made after December 31, 2004. 
 
